               Case 3:18-cv-01941-WQH-MSB Document 14 Filed 01/15/19 PageID.1211 Page 1 of 2



                      1 EDWARD G. FATES (BAR NO. 227809)
                        TIMOTHY M. HUTTER (BAR NO. 267949)
                      2 ALLEN MATKINS LECK GAMBLE
                          MALLORY & NATSIS LLP
                      3 One America Plaza
                        600 West Broadway, 27th Floor
                      4 San Diego, California 92101-0903
                        Phone: (619) 233-1155
                      5 Fax: (619) 233-1158
                        E-Mail: tfates@allenmatkins.com
                      6         thutter@allenmatkins.com
                      7 Attorneys for Defendant and Cross-Complainant
                        SCHAWBEL TECHNOLOGIES LLC,
                      8 a Massachusetts limited liability company
                      9
                     10                           UNITED STATES DISTRICT COURT
                     11                         SOUTHERN DISTRICT OF CALIFORNIA
                     12
                     13 HEAT FACTORY USA, INC.,                      Case No. 18-CV-01941-WQH (MSB)
                        a California corporation,
                     14
                                     Plaintiff,                      NOTICE OF MOTION AND
                     15                                              MOTION FOR PRELIMINARY
                               v.                                    INJUNCTION
                     16
                        SCHAWBEL TECHNOLOGIES, LLC,
                     17 a Massachusetts limited liability company,
                     18                    Defendant.
                     19
                        SCHAWBEL TECHNOLOGIES LLC,                 DATE: February 19, 2019
                     20 a Massachusetts limited liability company, CTRM: 14B (14th Fl., Suite 1480)
                                                                   JUDGE: William Q. Hayes
                     21            Cross-Complainant,
                                                                     NO ORAL ARGUMENT UNLESS
                     22               v.                             REQUESTED BY THE COURT
                     23 HEAT FACTORY USA, INC.,
                        a California corporation,
                     24
                                     Cross-Defendant.
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            879774.01/SD
               Case 3:18-cv-01941-WQH-MSB Document 14 Filed 01/15/19 PageID.1212 Page 2 of 2



                      1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                      2               NOTICE IS HEREBY GIVEN that on February 19, 2019, in
                      3 Courtroom 14B of the United States District Court, Southern District of California,
                      4 located at 221 West Broadway, San Diego, California 92101, Schawbel
                      5 Technologies, LLC ("Schawbel), will, and hereby does, move this Court for an
                      6 Order for Preliminary Injunction ("Motion").
                      7               This Motion is based upon this notice, the accompanying Memorandum of
                      8 Points and Authorities and Declaration of William Schawbel, all pleadings and
                      9 papers on file in this action, and upon such other matters as may be presented to the
                     10 Court at the time of hearing.
                     11               Procedural Requirements: If you oppose the Motion, you are required to
                     12 file your written opposition with the Office of the Clerk, United States District
                     13 Court, Southern District of California, 333 West Broadway, Suite 420, San Diego,
                     14 California 92101, and serve the same on the undersigned no later than 14 calendar
                     15 days prior to the hearing date. An opposing party's failure to file an opposition to
                     16 any motion may be construed as consent to the granting of the motion pursuant to
                     17 Civil Local Rule 7.1(f)(3)(c).
                     18
                     19 Dated: January 15, 2019                     ALLEN MATKINS LECK GAMBLE
                                                                       MALLORY & NATSIS LLP
                     20
                     21
                                                                    By: s/Timothy M. Hutter
                     22                                                EDWARD G. FATES
                                                                       TIMOTHY M. HUTTER
                     23                                                Attorneys for Defendant and Cross-
                                                                       Complainant SCHAWBEL
                     24                                                TECHNOLOGIES LLC,
                                                                       a Massachusetts limited liability
                     25                                                company
                                                                       Email: thutter@allenmatkins.com
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP                                                                                18cv01941
                            879774.01/SD                              -2-
